Order granting petitioner’s application and directing the treasurer of the city of New York to pay petitioner the sum of $1,000, deposited on August 13, 1938, in an action entitled “ Fannie S. Shane, as administratrix, etc., against Joseph Rosenberg, et al.,” reversed on the law and the facts, with ten dollars costs and disbursements, and the matter remitted to the Special Term to determine what arrears, if any, there were up to February 24, 1939, the return *823day of Rosenberg’s motion for his release. It is impossible to tell from this record if Rosenberg was in default in making his twenty-dollar weekly payments. Lazansky, P. J., Carswell, Johnston, Adel and Close, JJ., concur.